Citation Nr: 0312283	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-39 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from to January 1969 to 
November 1970.  This appeal initially came before the Board 
of Veterans' Appeals (Board) from rating decisions by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO.  By a March 1991 rating decision, the RO denied 
an evaluation in excess of 30 percent for service-connected 
PTSD, and the RO thereafter confirmed and continued that 
evaluation.  The Board, in a June 1998 decision, remanded the 
issue on appeal.  By a rating decision prepared in December 
2002 and issued to the veteran in January 2003, the RO 
granted a 70 percent schedular evaluation for PTSD, and 
granted a total disability evaluation based on individual 
unemployability, both effective in July 1999.  Nevertheless, 
the veteran's claim for a higher schedular evaluation, an 
evaluation in excess of 70 percent, remains in contention.  
The claim returns for completion of appellate review 
following additional development.  

As noted in the Board's June 1998 decision, the veteran 
appeared at an August 1997 Board hearing conducted in 
Washington, D.C. before the undersigned Veterans Law Judge 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD and schizoaffective disorder are 
manifested by total social and occupational impairment.

3.  The medical evidence establishes that disability due to 
schizoaffective disorder cannot be differentiated from the 
disability due to the veteran's service-connected PTSD.



CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2002); 38 C.F.R. § 4.16, 4.132, 
Diagnostic Code 9411 (1991).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 70 percent for his service-connected PTSD.  The 
veteran contends that his service-connected disability has 
been completely and totally disabling for many years.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This change in the 
law is applicable to this claim.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

Factual Background

Historically, the veteran was granted service connection for 
PTSD in 1986.  An initial 30 percent evaluation was assigned 
effective from the date of his original claim.  In a 1991 
claim, the veteran stated that his PTSD had increased in 
severity.  He reported that he was currently hospitalized.  
However, the clinical evidence disclosed hospital admissions 
due to psychosis, apparently associated with the veteran's 
diagnosis of schizoaffective disorder.  The RO determined 
that the evaluation of the veteran's PTSD could not be 
increased based on the symptoms of schizoaffective disorder.

At his hearing before the Board, the veteran and his mother 
testified that his PTSD symptoms had increased in severity 
and warranted a total evaluation.  The veteran's testimony 
and statements, including a statement submitted in July 2000, 
reflect a belief that all his psychiatric symptoms were first 
manifested in service and have been chronic and continuous 
since that time.

In its June 1998 remand, the Board directed the RO to afford 
the veteran psychiatric examination to differentiate the 
symptoms of the veteran's service-connected PTSD from his 
non-service-connected schizoaffective disorder.  

On VA examination conducted in July 1999, the veteran was 
disheveled and spoke with a marked speech defect.  The 
examiner noted that, when he examined the veteran, he found 
that it was difficult to understand the veteran, because of a 
speech defect that the veteran attributed to a stroke.  The 
examiner noted that he called the veteran's brother and his 
mother to assist in understanding the veteran and his 
history.  

The examiner noted lengthy review of the claims files, 
including evidence favorable to the veteran's claim and 
clinical evidence that appeared unfavorable to the veteran's 
claim.  Review of the veteran's history disclosed that, prior 
to his service in Vietnam, the veteran had attended Princeton 
University, and then transferred to Michigan State 
University.  He was nearing completion of the requirements 
for graduation when he was drafted and went to Vietnam.  

The examiner noted the difficulty in determining, from a 
medical standpoint, whether the veteran's current disability 
was related to a schizophrenic reaction, to PTSD, to use of 
alcohol, or to use of LSD, or the extent to which each of 
those factors influenced the current severity of disability.  
The examiner concluded that the veteran had chronic PTSD and 
schizoaffective psychosis of long duration.  The examiner 
assigned a Global Assessment of Functioning (GAF) scale score 
of 20.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF 
score of 31 to 40 indicates impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school.  A GAF of 21-30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
that there is serious impairment in communication or 
judgment, or that there is inability to function in almost 
all areas.  

The examiner again examined the veteran in November 1999.  
The examiner noted that re-review of the extensive claims 
files required more than an hour and 15 minutes.  At that 
time, the veteran was dressed more neatly, and his speech 
defect was less obvious.  The examiner concluded that the 
veteran first manifested a schizophrenic reaction in service.  
The examiner noted that it was known that major stress 
reaction could precipitate a schizophrenic psychosis.  The 
examiner assigned a GAF score of 25 to 30 for both PTSD and 
for schizophrenia reaction.  The examiner concluded that the 
disorders were manifested simultaneously and that the 
symptoms and disability factors due to each disorder could 
not be differentiated.

Analysis

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The Board notes that 
the regulations governing evaluation of PTSD were revised 
during the pendency of this claim.  Under the "old" rating 
criteria for neuropsychiatric disabilities (effective prior 
to November 7, 1996), the veteran's current evaluation, a 70 
percent evaluation, was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired, and where psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation was warranted when the attitudes of 
all contacts except the most intimate was so adversely 
affected as to result in virtual isolation in the community; 
when there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  

The criteria in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
evaluation, are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

It should also be noted that 38 C.F.R. § 4.16 previously 
provided, in 38 C.F.R. § 4.16(c) (effective prior to November 
7, 1996), that when the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precluded the veteran 
from securing or following a substantially gainful 
employment, the disability shall be assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code. 

The "new" rating criteria for psychiatric disabilities took 
effect on November 7, 1996, during the pendency of this 
claim.  The "new" rating criteria provide a 70 percent 
rating, the veteran's current evaluation, where there is 
occupational and social impairment, deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control (such as 
unprovoked irritability with periods of violence); neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation, or memory loss for names of close 
relatives, own occupation or own name.

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). 

The examiner has provided a medical opinion, based on the 
veteran's entire recorded clinical history, interviews with 
the veteran, and discussion with the veteran's mother and 
brother, that the veteran's PTSD and his schizoaffective 
disorder cannot be differentiated.  When the symptomatology 
and disability due to a service-connected disorder cannot be 
disassociated from the symptoms and disability due to a non-
service connected disorder, all symptoms and disability must 
be considered in evaluating the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181 (1998).

The examiner assigned a GAF of 25 to 30 for the veteran's 
disability due to PTSD.  As noted, a GAF score of 21-30 
indicates that behavior is considerably influenced by 
delusions or hallucinations, or that there is serious 
impairment in communication or judgment, or that there is 
inability to function in almost all areas.  Thus, the GAF 
score assigned for the veteran's PTSD is consistent with the 
criteria for a total scheduler evaluation under both the old 
and new rating criteria.  

The clinical evidence establishes that the veteran has 
persistent delusions and hallucinations.  The clinical 
evidence reflects numerous and lengthy hospitalizations 
during the pendency of this appeal because of the severity of 
symptoms or because the veteran posed a danger to himself or 
others.  The evidence establishes that the veteran's ability 
to communicate is severely disturbed at times, that he is 
intermittently unable to attend to his personal hygiene, and 
is unable to live alone or manage his own finances.  
Apparently, even a psychiatrist, the VA examiner, was unable 
to communicate effectively with the veteran.  

In this case, review of the evidence of disability based on 
the all symptoms of both psychiatric disorders, under either 
the old or the new criteria, results in the conclusion that 
the veteran is entitled to a total schedular evaluation, if 
all of his psychiatric disability were to be considered.  The 
most recent medical opinion states that the factors of 
disability which are due to non-service-connected 
schizoaffective disorder cannot be differentiated from the 
veteran's service-connected psychiatric disability.  The 
Board finds this evaluation, which considered all the 
clinical evidence, including evidence previously considered 
unfavorable to the veteran, highly persuasive.  The evidence 
meets the criteria for a total schedular evaluation under 
either the old or the new rating criteria.  The Board notes 
that a total schedular evaluation would also be warranted 
under 38 C.F.R. § 4.16(c), a provision in effect when the 
veteran submitted this claim.  

Finally, inasmuch as the Board has determined that a total 
schedular evaluation is warranted, and this is the maximum 
benefit available for any disability, discussion of VA's 
efforts to comply with the VCAA or further efforts in this 
regard are unnecessary.  


ORDER

A 100 percent schedular rating is granted for service-
connected PTSD, subject to the laws and regulations governing 
the payment of VA compensation.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

